DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
 
Status of the Claims
1.	This action is in response to the Request for Continued Examination dated February 3, 2021.
2.	Claims 1, 4-5, 7-8, 10, 14-15, 20-29 and 31-32 are pending and have been examined.
3.	Claims 2-3, 6, 9, 11-13, 16-19 and 30 have been canceled.
4.	Claims 1, 4, 7-8, 10, 15, 20-26, 28-29 have been amended.
5.	Claims 31-32 are newly added.

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
7.	Claims 1, 8 and 15 are objected to because of the following informalities:   In Claims 1, 8 and 15,   the claims recite in part “a BLU-RAYTM player”.  This should accurately reflect the trademark symbol as “a BLU-RAYTM player”.   Appropriate correction is required.

Claim Interpretation
8.	Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.

The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
The following language is interpreted as not further limiting the scope of the claimed invention. In the instant case, the following limitations are expressing the intended result of a process step positively recited and/or is language that does not limit the claim to a particular structure and are not given weight: 

In Claim 1, the limitations recite in part:
 “providing, by the media device and based on the indication of the user interacting with the user interface, a chat feature that enables the user to communicate with a financial representative associated with the financial services platform”  Here the limitation that expresses the intended use of the chat feature is not being given weight.

In Claim 8, the limitations recite in part:

 “provide, based on the indication of the user interacting with the user interface,  a chat feature that enables the user to communicate with a financial representative associated with the financial services platform”  Here the limitation that expresses the intended use of the chat feature is not being given weight.

In Claim 15, the limitations recited in part:
 “provide, based on the indication of the user interacting with the user interface,  a chat feature that enables the user to communicate with a financial representative associated with the financial services platform”  Here the limitation that expresses the intended use of the chat feature is not being given weight.

In Claim 21:
“comparing the biometric information and the other biometric information to verify that the user is associated with a financial account of the user to increase security associated with the financial account”  Here, the part of the limitation that expresses the intended use of the comparison is not being given weight.

In Claim 24:
“compare the biometric information and the other biometric information to verify that the user is associated with a financial account associated with the financial account”  Here, the part of the limitation that expresses the intended use of the comparison is not being given weight.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1, 4-5, 7-8, 10, 14-15, 20-29 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete, unclear and for omitting elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
Regarding Claim 1, the first step recites receiving, by a media device a signal indicating that a banking button on a remote control was pressed.   It is unclear what Applicant is attempting to claim here, it appears that the claim is invoking a human actor to conduct the button press that is associated with a media device but there is no step indicating how a banking button would be designated to access a financial institution financial services platform.  As disclosed by the specification, the button would provide an input that starts a chain of events that eventually results in network access via the media device of a financial services platform.   
Further, as currently amended, the claim recites “comparing, by the media device and based on receiving the signal indicating that the banking button was pressed, biometric information, of a user of the remote control device, to information stored in a data structure that includes one or more biometric signatures associated with one or more users of the remote control”.  Here, the claim provides no link between the button press on the remote control and sending or receiving biometric information.  A remote control button does not inherently send biometric information, nor is it recited.  Further, there is no recitation that the media device has a data structure that has stored biometric signatures (or that it is going anywhere else for this purpose) to compare the signatures.  There appear to be steps missing and leaps of logic in how the method is being claimed.
While Applicant claims that the biometric information is compared to one or more biometric signatures, the accessing of a financial services platform is not predicated on a match, rather once they are compared, allegedly a user interface associated with a financial services platform is provided.  Is this separate from the financial services platform?  If so, how are they connected to each other.  If Applicant wishes to claim that that actual access to the financial services platform is granted based on capturing biometric information, the comparing the biometric data received with previously stored biometric signatures, Applicant will have to claim a cogent process that does so.   The claim continues with the media device receiving an indication of the user interacting with the user interface (unknown and unclaimed as to how this is occurring) and then providing a chat feature that enables the user to communicate with a financial representative associated with the financial services platform – however it 
Here, the scope of the claim remains unclear.  While Applicant has (again) heavily amended the claims, it is not clear how this method would actually progress.  It appears that Applicant is attempting to claim that in order to access a financial services platform of a financial institution that information associated with the banking button being pressed is obtained, compared to stored data that also identifies corresponding accounts of users and then accessing the financial services platform when the first verification information matches the information stored in the data structure.  However, because the limitation is unclear, it is not clear if these limitations are actually part of the method or if they are occurring outside the method steps.    Examiner suggests that Applicant amend the claim to indicate clearly the biometric verification process affirmatively and affirmatively access to the financial services platform in the claims.
Claims 8 and 15 have similar issues that are similarly rejected.  Claims dependent on Claims 1, 8 and 15 are further rejected as based on a rejected base claim.
Regarding Claim 15, the claim recites in part “a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to:”.  It is unclear where the preamble ends as there are two colons presented.  Examiner suggests that the Applicant integrate the one or more instructions limitation into the preamble to clarify the claim.
Claim 4 as currently amended recites “detecting, based on the signal, that the banking button was pressed”.  What is Applicant attempting to communicate here?  What is detecting the signal? Is this the media device?  If so, it is unclear how this limitation further limits the independent claim.  Is it some other element?  If so, it is not claimed so Examiner cannot discern what Applicant is attempting to claim.  Appropriate amendment and clarification is required.
Regarding Claims 7, 10 and 20, as amended, the claims recite detecting another button press of the banking button, obtaining different biometric information associated with another user that performed the other button press and preventing access to the financial services platform based on the different biometric information.  Here again, there is no link between the pressing of a button and sending or receiving biometric information as a result (as more fully explained with reference to Claim 1, above) There is no step that indicates a comparison of the biometric information and additionally, there is a lack of antecedent basis for the use of “the other” in line three of the claim as the previous reference is to “another”.  The process is not being clearly delineated.
Regarding Claim 21, as currently amended, this limitation no longer appears to make sense.  Claim 1 is already reciting that access to the financial services platform has been granted based on comparing biometric information.  The independent claim does not require “other” biometric information in order to receive access.  Here, the claim implies that access has not been granted, which is not the case.  The method presented is not clear, nor is the connection between Claims 1 and 21.  Claim 21 also provides the first reference to a biometric scanner – which is associated with the media device, but may or may not be the (unclaimed, presumed) biometric device in the remote.    Claim 24 has a similar issue which is similarly rejected.
Regarding Claims 22, 25 and 29, these substantially similar claims recite information is being received from the remote associated with the gait of the user. The information is not recited as being stored to be able to be compared to “an observed gait” so it is unclear temporally how or when this comparison is occurring.  Is this comparing the information to a previous capture of data or is this something else?  Examiner cannot decipher what Applicant is attempting to claim here.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.           Claims 1, 4-5, 7-8, 10, 14-15, 20-29 and 31-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent Claim 1 recites a method of receiving a signal indicating that a banking button was pressed; comparing, based on receiving the signal indicating that the banking button was pressed, biometric information of a user to stored information that includes one or more biometric signatures associated with one or more users; accessing financial services based on comparing the biometric information to the stored information; providing a user interface associated with the financial services; receiving an indication of the user interacting with the user interface and providing based on the indication of the user interacting with the user interface a chat feature that enables the user to communicate with a financial representative associated with the financial services.
Independent Claims 8 and 15 recites a device and non-transitory computer-readable claim with substantially similar claim limitations as those seen in Claim 1.


ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes.  The claimed invention discloses substantially similar method, device and computer readable medium claim describing receiving a signal indicating that a banking button was pressed; comparing, based on receiving the signal indicating that the banking button was pressed, biometric information of a user to stored information that includes one or more biometric signatures associated with one or more users; accessing financial services based on comparing the biometric information to the stored information; providing a user interface associated with the financial services; receiving an indication of the user interacting with the user interface and providing based on the indication of the user interacting with the user interface a chat feature that enables the user to communicate with a financial representative associated with the financial services via a series of steps.  

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited in substantially similar Claims 1, 8 and 15 describe receiving a signal indicating that a banking button was pressed; comparing, based on receiving the signal indicating that the banking button was pressed, biometric information of a user to stored information that includes one or more biometric signatures associated with one or more users; accessing financial services based on comparing the biometric information to the stored information; providing a user interface associated with the financial services; receiving an indication of the user interacting with the user interface and providing based on the indication of the user interacting with the user interface a chat feature that enables the user to communicate with a financial representative associated with the financial services.

Claim 1 recites a media device that includes at least one of a set top box, a videocassette record, a digital virtual disc player, a BLU-RAYTM player, a gaming console, a media streaming device, a casting device, a cable card or a media access card, a remote control device, a data structure, a financial services platform and a user interface. Claim 8 recites a media device that includes at least one of a set top box, a videocassette record, a digital virtual disc player, a BLU-RAYTM player, a gaming console, a media streaming device, a casting device, a cable card or a media access card, one or more memories and one or more processors, a remote control device, as well as a financial services platform, a data structure and a user interface.   Claim 15 recites a non-transitory computer readable medium storing instructions, one or more processors, a remote control device, a media device including at least one of a set top box, a videocassette record, a digital virtual disc player, a BLU-RAYTM player, a gaming console, a media streaming device, a casting device, a cable card or a media access card, a financial services platform, a data structure and a user interface.   
The claims recite a media device, a remote control device, one or more memories and one or more processors. Claims 1, 8 and 15 are just applying generic computer components to the recited abstract limitations.  The financial services platform, data structure, user interface and the instructions on the non-transitory computer readable medium appear to be just software.  (Step 2A – Prong 1: Yes, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Claims 1, 8 and 15 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network;; storing and retrieving information in memory and electronically scanning or extracting data  and creating output data– all of which have been recognized by the courts as well-understood, routine and conventional functions.

For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:

“In some implementations, the media device may receive, from the remote control device, control information associated with navigating the financial services platform.  For example, through inputs (e.g., buttons, a keypad, a microphone, a touchscreen, and/or the like) on the remote control device, the remote control device may provide control information such that the customer can access and/or receive desired financial information associated with a financial account and/or access and/or receive a desired financial service.  Furthermore, in some implementations, the remote control device may be a functioning remote control capable of being used to perform operations associated with the media device and/or presentation device.  For example, the remote control device may be used to adjust a volume of the media device and/or presentation device, change a channel of the media device and/or presentation device, change a signal input of the media device and/or presentation device, adjust a setting of the media device and/or presentation device, access a viewing guide of the media device and/or presentation device, access a streaming application or service associated with the media device and/or presentation device and/or the like.” (See Applicant Specification paragraph 26)

“Remote control device 210 includes a wireless device capable of communicating with media device 220.  The remote control device 210 may include one or more input components (e.g., one or more mechanical buttons, one or more electronic buttons, one or more sensors, a keypad, a number pad, a touch screen, a microphone, and/or the like) to control and/or provide input to media device 220.  According to some implementations, remote control device 210 may be configured to only communicate with media device 220 (i.e., remote control device 210 may not be configured to communicate with any device other than media device 220).  The remote control device 210 may include a banking button, which may be a dedicated input component that, when pressed causes media device 220 to access financial services platform 225 and/or provide financial information or a financial 

“Presentation device 215 includes one or more devices capable of displaying an image on a screen.  For example, the presentation device 215 may include a liquid crystal display (LCD), a light emitting diode (LED) display, an organic LED (OLED) display, a projection display, a cathode ray tube (CRT) display, a touchscreen display, and/or the like.  In some implementations, presentation device 215 may include a camera, a microphone, and/or the like.  In some implementations, presentation device 215 can be used for audio and/or video communication (e.g., with a representative of a financial institution associated with financial services platform 225 and financial institution 256)  (See Applicant Specification paragraph 32)

“Media device 220 includes at least one of a set top box (STB), a videocassette recorder (VCR), a digital virtual disc (DVD) player, a BLU-RAY™ player, a gaming console, a media streaming device, a casting device (e.g., a casting stick, casting dongle, and/or the like), a cable card, a media access card, and/or the like.  Although shown separately in environment 200, in some implementations, media device 220 may include presentation device 215 and/or vice-versa.  For example, media device 220 can be combined with presentation device 215 in a similar fashion as a smart television (e.g., a television that is capable of storing, processing and/or executing applications).  In some implementations, media device 220 may include a biometric scanner, a microphone, a camera and/or the like. “ (See Applicant Specification paragraph 33)
“Fig. 3 is a diagram of example components of a device 300.  Device 300 may correspond to remote control device 210, media device 220, financial services platform 225, hosted within cloud computing environment 230, computing resource 235, and/or financial institution system 250.  In some implementations, remote control device 210, media device 220, financial services platform 225 hosted within cloud computing environment 230, computing resource 235, and/or financial institution system 250 may include one or more devices 300 and/or one or more components of device 300.  As shown in Fig. 3, device 300 may include a bus 310, a processor 320, a memory 330, a storage component 340, an input component 350, and output component 360, and a communication interface 370.” (See Applicant Specification paragraph 46)

“Bus 310 includes a component that permits communication among the components of device 300.  Processor 320 is implemented in hardware, firmware, or a combination of hardware and software.  Processor 320 is a central processing unit (CPU), a graphics processing unit (GPU), an accelerated processing unit (APU), a microprocessor, a microcontroller, a digital signal processor (DSP), a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC) or other type of 

“Storage component 340 stores information and/or software related to the operation and use of device 300.  For example, storage component 340 may include a hard disk (e.g., a magnetic disk, an optical disk, a magneto-optic disk, and/or a solid state disk), a compact disc (CD), a digital versatile disc (DVD), a floppy disk, a cartridge, a magnetic tape, and/or another type of non-transitory computer readable medium, along with a corresponding drive.” (See Applicant Specification paragraph 48)

“Software instructions may be read into memory 330 and/or storage component 340 from another computer readable medium or from another device via communication interface 370.  When executed, software instructions stored in memory 330 and/or storage component 340 may cause processor 320 to perform one or more processes described herein.  Additionally or alternatively, hardwired circuitry may be used in place of or in combination with software instructions to perform one or more processes described herein.  Thus, implementations described herein are not limited to any specific combination of hardware circuitry and software.”  (See Applicant Specification paragraph 52)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.

The independent claims 1, 8 and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 4-5, 7, 10, 14, 20-29 and 30-31 further define the abstract idea that is presented in the respective independent Claims 1, 8 and 15 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    
Claims 21 and 24 further recite a biometric scanner associated with the media device.  Claims 22, 25 and 29 further recite a sensor associated with the remote control device and a camera associated with the media device.  The biometric scanner and camera associated with the media device and the sensor associated with the device are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
No further additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1, 4-5, 7-8, 10, 14-15, 20-29 and 31-32 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered and they are persuasive in part as described below.

As to the Claim Objections:
The amendments made have overcome the previous objections.
As to the Claim Interpretation Section:
The amendments have not fully resolves the issues presented though considerable interpretations were resolved.

As to the 112(b) Rejections:
Examiner appreciates Applicant’s efforts to further clarify the claims, however, as the claims are not clear (as described above) as to scope and what is in the process versus outside of the process, issues remain, as fully disclosed in the rejection in chief.  The claims have been so heavily amended that they no longer appear to present a cogent process as further detailed in the rejection in chief.

As to the Interview Held on December 9, 2020:
	While there was an interview held on this date and the Examiner again stressed that the claims did not present a clear invention, there was no specific agreement that was reached on the claims.  There was no agreement that the claim amendments presented would overcome the 112 and 101 rejections of record as asserted by Applicant.  In fact, Examiner specifically noted (as memorialized in the Interview Summary mailed 12/14/2020) that she was unable to render a decision on 112 and 101 issues as she had no idea what amendments Applicant would actually make.    
	
As to the 101 Rejection:
There were no reasons for allowance noted in the interview, thus this is not a persuasive argument. The claims, even as amended, still recite certain methods of organizing human activity.  Claims can still be classified in this grouping if computers are used, it is not limited to mental processes as it seems Applicant is arguing.  While Applicant has added details regarding biometric information being used, the manner in which the claims are constructed does not clearly capture what is being done 
Similarly, the claims do not appear to improve the functioning of the computer or the technology or represent significantly more, however this appears in part due to the construction of the claims and the unclear scope.
As such, absent a clear scope, Examiner cannot make a final judgment on the 101 at this time.  Applicant is encouraged to clearly, with affirmative positive recitations and steps, claim the process and elements that are being used to carry out the process.  At the moment the 101 rejection is being maintained.

As to the 103 Rejection:
There is no prior art rejection being applied at this time.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBREEN A ALLADIN/               Examiner, Art Unit 3693                                                                                                                                                                                         	February 27, 2021